UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6080



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD LEON MILLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-93-137, CA-95-844)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Leon Miller, Appellant Pro Se. Harry L. Hobgood, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion and motion for

reconsideration. We have reviewed the record and the district

court's opinions and the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of
appealability and dismiss on the reasoning of the district court.

United States v. Miller, Nos. CR-93-137; CA-95-844 (M.D.N.C. Oct.
15 & Dec. 23, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2